Case 5:18-cv-00185-JPB Document 1 Filed 11/08/18 Page 1 of 7 PageID #: 1
                                                              ELECTRONICALLY
                                                                  FILED
                                                                Nov 08 2018
                                                            U.S. DISTRICT COURT
                                                            Northern District of WV




                                                      5:18-cv-185 (Judge Bailey)
Case 5:18-cv-00185-JPB Document 1 Filed 11/08/18 Page 2 of 7 PageID #: 2
Case 5:18-cv-00185-JPB Document 1 Filed 11/08/18 Page 3 of 7 PageID #: 3
Case 5:18-cv-00185-JPB Document 1 Filed 11/08/18 Page 4 of 7 PageID #: 4
Case 5:18-cv-00185-JPB Document 1 Filed 11/08/18 Page 5 of 7 PageID #: 5
Case 5:18-cv-00185-JPB Document 1 Filed 11/08/18 Page 6 of 7 PageID #: 6
Case 5:18-cv-00185-JPB Document 1 Filed 11/08/18 Page 7 of 7 PageID #: 7
Case 5:18-cv-00185-JPB Document 1-1 Filed 11/08/18  Page
                                           5:18-cv-185   1 of 1 PageID
                                                       (Received        #: 8
                                                                 11/8/2018)
